         Case 2:16-cr-00066-PA Document 501 Filed 03/27/20 Page 1 of 1 Page ID #:14595

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL


                  CR 16-66 PA
 Case No.         CV 20-1167 PA                                                        Date     March 27, 2020


 Present: The Honorable       PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
 Interpreter       None
                                                                                   Brandon Fox (Not present)
                T. Jackson                        Not Reported                    Eddie Jauregui (Not present)
            Deputy Clerk                          Court Reporter                     Assistant U.S. Attorney

                U.S.A. v. Defendant(s):          Present Cust. Bond      Attorneys for Defendants:   Present App. Ret.

Leroy Baca                                        Not    X            Benjamin Coleman                Not            X
 Proceedings:       IN CHAMBERS - ORDER

        Before the Court is an Ex Parte Application for Bail Pending Section 2255 Proceedings filed by
defendant and petitioner Leroy Baca (“Defendant”) (Docket No. 499 in Case No. CR 16-66 PA and
Docket No. 8 in Case No. CV 20-1167 PA). Any Opposition from the Government must be filed by no
later than Wednesday, April 1, 2020. After that date, the matter will be deemed under submission and
no further briefing will be accepted absent further order from the Court.

         IT IS SO ORDERED.




CR-11 (09/98)                                    CRIMINAL MINUTES - GENERAL                                    Page 1 of 1
